Appeal of HUNTER MANUFACTURING & COMMISSION CO.Hunter Mfg. & Com. Co. v. CommissionerDocket No. 1344.United States Board of Tax Appeals1 B.T.A. 893; 1925 BTA LEXIS 2768; March 25, 1925, decided Submitted February 26, 1925.  *2768 H. A. Mihills, C.P.A., for the taxpayer.  Laurence Graves, Esq., for the Commissioner.  *894  Before HAMEL, JAMES, STERNHAGEN, and TRAMMELL.  This is an appeal from a deficiency in income and profits tax for the year 1919, asserted by the Commissioner in the sum of $1,901.35.  The sole issue concerns the value as of March 1, 1913, of 190 shares of stock of the Jackson Mills, fixed by the Commissioner at $106.41 per share, and claimed by the taxpayer to have been $168.95 per share on that date.  FINDINGS OF FACT.  The taxpayer is a North Carolina corporation, with its principal office in New York City.  During the year 1911, the taxpayer acquired 190 shares of the common capital stock of the Jackson Mills, a corporation with its principal place of business located at Iva, S.C.  Said stock was acquired in exchange for promissory notes theretofore given by the Jackson Mills to the taxpayer of a face value of $19,000.  At the time of said acquisition, Jackson Mills was in financial difficulties and a reorganization of the corporation was in process.  Thereafter, and during the month of December, 1912, the taxpayer received a dividend upon said stock*2769  equivalent to $4 per share.  No dividends were received by the taxpayer prior to that time and none were received subsequently and prior to March 1, 1913.  The book value of the stock of the Jackson Mills, as of January 1, 1913, was $156.44 per share, and as of October 1, 1913, $180.18 per share.  The book value as of December 31, 1911, was $154.26 per share.  The stock of the Jackson Mills was not dealt in upon any stock exchange and no market values were established in a free market at any time about March 1, 1913.  On or about December 2, 1919, the taxpayer sold the said 190 shares of stock of the Jackson Mills at a price of $250 per share.  DECISION.  The determination of the Commissioner is approved.